UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-1(b)

FEIN, SUCH, KAHN & SHEPARD, P.C.
Counsellors at Law
7 Century Drive - Suite 201
Parsippany, New Jersey 07054
(973) 538-9300
Attorneys for Secured Creditor
CALIBER HOME LOANS, INC.
R.A. LEBRON, ESQ.
XVER029
bankruptcy@feinsuch.com
In Re:                                            Case No.:   19-17472 ABA

BRIAN J FRIZZELL and SUSAN E FRIZZELL             Adv. No.:

 Debtor(s).                                       Chapter:    13

                                                  Hearing Date: 7/24/19

                                                  Judge:   Hon. Andrew B. Altenburg,
                                                  Jr.

                                                  OBJECTION OF CALIBER HOME LOANS,
                                                  INC. TO CONFIRMATION OF DEBTORS'
                                                  MODIFIED CHAPTER 13 PLAN

     I, R.A. LEBRON, ESQ., do hereby certify as follows:

     1.    I am an attorney at law of the State of New Jersey

associated with the law firm of FEIN, SUCH, KAHN & SHEPARD, P.C.,

attorneys for CALIBER HOME LOANS, INC., (“Secured Creditor” herein),

and I am fully familiar with the facts and circumstances of the

within matter.

     2.    Secured    Creditor    objects    to   confirmation     of   Debtors’

modified plan for the reasons which follow:

           (a)   Secured Creditor holds the first mortgage on Debtors’

                 residence located at 601 HADDON AVE, ABSECON, NJ
      08201.    As of the date of the bankruptcy filing,

      Debtors were in default on the terms of the Note and

      Mortgage.       Total arrears due to Secured Creditor

      through the plan is estimated at $839.86.                    Secured

      Creditor intends to file a proof of claim with the

      Court.

(b)   Part 4.f. of the Debtors’ proposed Plan states that

      the   secured    claim       is   unaffected     by   the    plan.

      However, as of the date of the bankruptcy filing, an

      amount was due on the terms of the Note and Mortgage.

      Absent a modification by the Debtors to include the

      correct   amount       of    arrears,   this     plan   cannot     be

      confirmed.

(c)   Furthermore, Secured Creditor objects to Debtors'

      confirmation in that if the Debtors are post-petition

      delinquent      with        the   Trustee   at    the       time   of

      confirmation and Debtors' case is dismissed, then any

      excess funds that the Chapter 13 Trustee is holding

      should be released to the Secured Creditor.                   Absent

      the release of any excess funds in the possession of

      the Trustee, Secured Creditor is substantially harmed

      as the Debtors         have enjoyed the benefit of the

      automatic stay to the detriment of Secured Creditor.

      Absent such language in the Order of Confirmation,

      confirmation of Debtors' plan must be denied.
      3.    For the reasons stated above, and for any others that the

Court deems fit to adopt, Secured Creditor respectfully objects to

Debtors' modified plan and confirmation thereof.

      4.    I hereby certify that the foregoing statements made by me

are true.    I am aware that if any of the foregoing statements made

by me are wilfully false, I am subject to punishment.


                                FEIN, SUCH, KAHN & SHEPARD, P.C.
                                Attorneys for Secured Creditor




                                R.A. LEBRON, ESQ.
DATED: June 18, 2019

cc:   BRAD J. SADEK - DEBTOR(S)’ ATTORNEY
      ISABEL C. BALBOA - TRUSTEE
